                                     1   KELLER BENVENUTTI KIM LLP
                                         Jane Kim (#298192)
                                     2   (jkim@kbkllp.com)
                                         Thomas B. Rupp (#278041)
                                     3   (trupp@kbkllp.com)
                                         650 California Street, Suite 1900
                                     4   San Francisco, CA 94108
                                         Tel: 415 364 6793
                                     5   Fax: 650 636 9251

                                     6   Attorneys for Debtor and
                                         Debtor in Possession
                                     7

                                     8                              UNITED STATES BANKRUPTCY COURT

                                     9                              NORTHERN DISTRICT OF CALIFORNIA

                                    10                                       OAKLAND DIVISION

                                    11

                                    12
                                          In re:                                        Bankruptcy Case No. 19-41283 (WJL)
                                    13
650 California Street, Suite 1900




                                          JADOOTV, INC.,                                Chapter 11
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14

                                    15                                Debtor.

                                    16                                                  DEBTOR’S STATEMENT FOR APRIL 29,
                                                                                        2020 STATUS CONFERENCE
                                    17

                                    18                                                  Date: April 29, 2020
                                                                                        Time: 10:30 a.m. (Pacific Daylight Time)
                                    19                                                  Place: (Telephonic Appearances Only)
                                                                                               United States Bankruptcy Court
                                    20                                                         Courtroom 220
                                                                                               1300 Clay Street
                                    21                                                         Oakland, CA 94612

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283      Doc# 252     Filed: 04/27/20   Entered: 04/27/20 15:34:47    Page 1 of 3
                                     1
                                                JadooTV, Inc. (“JadooTV” or the “Debtor”), as debtor and debtor in possession in the above-
                                     2
                                         captioned chapter 11 case (the “Chapter 11 Case”), hereby submits this statement respecting the status
                                     3
                                         of the Chapter 11 Case in advance of the April 29, 2020 status conference.
                                     4
                                         Operations
                                     5
                                                The Debtor continues to operate its business in the ordinary course. The most recent monthly
                                     6
                                         operating report for March 2020 shows stable revenues and sufficient cash on hand to conduct
                                     7
                                         operations and support the administrative costs of this Chapter 11 Case. The Debtor is current on its
                                     8
                                         payment of United States Trustee Quarterly Fees.
                                     9
                                         Office Lease
                                    10
                                                In March 2020, the Debtor decided to reject the lease for its office and operate entirely on a
                                    11
                                         remote working basis. Due to the public health orders in place for the COVID-19 pandemic, the Debtor
                                    12
                                         is unable to remove its personal property from the leased premises. As of this filing, it is being widely
                                    13
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP




                                         reported that the shelter-in-place order for Alameda County will extend through the end of May. The
   San Francisco, CA 94108




                                    14
                                         Debtor intends to remove its property and effect an orderly surrender of the premises to the landlord as
                                    15
                                         soon as the local orders are relaxed and public health and safety allow. The motion to reject the lease is
                                    16
                                         set to be heard concurrently with this status conference.
                                    17
                                         DISH Litigation
                                    18
                                                On February 11, 2020, JadooTV and Defendant Sajid Sohail filed a motion to transfer venue of
                                    19
                                         the Copyright Action to the Northern District of California. Copyright Action, Dkt. No. 139. On
                                    20
                                         March 16, 2020, the Honorable Fernando M. Olguin granted the motion to transfer and transferred the
                                    21
                                         case to the Northern District of California. Copyright Action, Dkt. No. 150. In the same March 16,
                                    22
                                         2020 order, Judge Olguin also dismissed the suit against Defendant Haseeb Shah without prejudice on
                                    23
                                         the grounds that the court lacked personal jurisdiction over Defendant Shah.
                                    24
                                                The case was transferred to the Northern District of California on March 18, 2020, and was
                                    25
                                         initially assigned to the Honorable Laurel Beeler, with the new case number 3:20-cv-01891-CRB.
                                    26
                                         Copyright Action, Dkt. No. 153. DISH filed a declination to proceed before a magistrate judge, and the
                                    27

                                    28



                                    Case: 19-41283       Doc# 252      Filed: 04/27/20     Entered: 04/27/20 15:34:47        Page 2 of 3
                                     1   case was then reassigned to the Honorable Charles R. Breyer. Copyright Action, Dkt. No. 159. The

                                     2   Initial Case Management Conference is set for September 11, 2020 before Judge Breyer.

                                     3          On April 17, 2020, Defendant Sajid Sohail filed a motion for judgment on the pleadings.

                                     4   Copyright Action, Dkt. No. 167. This motion is set to be heard on June 26, 2020 before Judge Breyer.

                                     5          The Patent Action (Case No. 5:18-cv-05214-EJD) remains subject to the automatic stay. On

                                     6   February 20, 2020, the Honorable Edward J. Davila issued an order directing the Clerk of the Court to

                                     7   administratively close the file. Patent Action, Dkt. No. 49.

                                     8   Prospects for Resolution

                                     9          The Debtor has not yet filed a plan of reorganization. The significant contingency presented by

                                    10   the Copyright Action will likely determine the resolution of this Chapter 11 Case. The Debtor

                                    11   anticipates that its current operations and revenue will allow it to maintain the status quo and continue

                                    12   paying administrative expenses as it awaits a decision on the motion for judgment on the pleadings in

                                    13   the Copyright Action.
650 California Street, Suite 1900
 Keller Benvenutti Kim LLP

   San Francisco, CA 94108




                                    14
                                         Dated: April 27, 2020                                 Respectfully submitted,
                                    15
                                                                                               KELLER BENVENUTTI KIM LLP
                                    16

                                    17                                                         By: /s/ Thomas B. Rupp
                                                                                                       Thomas B. Rupp
                                    18
                                                                                               Attorneys for Debtor and Debtor in Possession
                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283       Doc# 252      Filed: 04/27/20     Entered: 04/27/20 15:34:47        Page 3 of 3
